2014 IL App (4th) 130767WC
                                 No. 4-13-0767WC
                             Order filed October 28, 2014

                                       IN THE

                         APPELLATE COURT OF ILLINOIS

                                FOURTH DISTRICT

            WORKERS' COMPENSATION COMMISSION DIVISION
________________________________________________________________________

DANNY FARRIS,                           )   Appeal from the
                                        )   Circuit Court of
       Appellant,                       )   Sangamon County
                                        )
v.                                      )   No. 12-MR-21
                                        )
                                        )
ILLINOIS WORKERS' COMPENSATION          )   Honorable
COMMISSION et al. (Phoenix Corp. of the )   John P. Schmidt,
Quad Cities, Appellee).                 )   Judge, presiding.
________________________________________________________________________

      JUSTICE STEWART delivered the judgment of the court, with opinion.
      Presiding Justice Holdridge and Justices Hoffman, Hudson, and Harris concurred
      in the judgment and opinion.

                                      OPINION

¶1    The claimant, Danny Farris, worked for the employer, Phoenix Corp. of the Quad

Cities, as a union laborer. The claimant maintained that on April 26, 2005, he was

involved in a workplace accident as he was moving and placing large rip rap rocks along

an embankment. He filed a claim under the Illinois Workers' Compensation Act (the

Act) (820 ILCS 305/1 et seq. (West 2004)). No one witnessed the accident, and the

employer disputed the claimant's assertion that the accident occurred. In October 2005,


                                         -1-
the matter proceeded to an expedited hearing before the arbitrator pursuant to section

19(b) of the Act (820 ILCS 305/19(b) (West 2004)).

¶2     The contested issue of whether a compensable accident occurred has generated a

significant amount of procedural history beginning with the October 2005 expedited

hearing and leading up to the present appeal. At the conclusion of the expedited hearing

in October 2005, the arbitrator found that the claimant was not credible and did not

sustain his burden of proving the accident.         In April 2007, the Illinois Workers'

Compensation Commission (Commission) affirmed and adopted the arbitrator's decision.

In January 2009, the circuit court reversed the Commission's decision and remanded the

claim for further proceedings.     The circuit court reversed the Commission for two

reasons: (1) the Commission improperly considered impeachment testimony as

substantive evidence and (2) the Commission improperly denied the claimant's request to

reopen the proofs to submit a report of a CT myelogram that became available after the

close of the proofs. Upon reversal, the Commission vacated the arbitrator's decision and

remanded the claim to the arbitrator for further hearings consistent with the circuit court's

directives.

¶3      On July 14, 2010, the arbitrator reconsidered the record in light of the new CT

myelogram report and consistent with the circuit court's directions concerning the

impeachment evidence. The arbitrator again denied the claimant benefits, finding that the

claimant was not credible and failed to prove that a workplace accident occurred. The

claimant again appealed the arbitrator's decision to the Commission. On June 27, 2011,

the Commission reversed the arbitrator's decision, finding that the claimant was credible

                                            -2-
and proved that he sustained a workplace accident. The Commission stated that the

claimant "met his burden of proving he sustained accidental injuries arising out of and in

the course of his employment with [the employer] on April 26, 2005." The Commission's

decision was based on its assessment of the claimant's testimony as well as his medical

records and reports, including the newly admitted CT myelogram report.                 One

commissioner dissented because she agreed with the arbitrator's decision.

¶4     The employer appealed the Commission's decision to the circuit court. On August

13, 2013, the circuit court found that the Commission's decision was against the manifest

weight of the evidence and entered a judgment reversing the Commission's decision.

Specifically, the circuit court stated that it reviewed the record and the Commission's

decision and agreed with the dissenting commissioner. The court, therefore, concluded

that the ruling of the arbitrator "is to stand." This appeal ensued.

¶5                                  BACKGROUND

¶6     The central, disputed factual issue that the parties have litigated since October

2005 is whether the claimant was involved in a workplace accident. In the present

appeal, the claimant argues that the Commission's finding that a workplace accident

occurred was not against the manifest weight of the evidence; therefore, the circuit court

improperly reversed its decision.

¶7     Our ability to review the merits of the Commission's decision in the present case is

hampered by an incomplete record. The record consists of six volumes. Volumes I and

II contain the exhibits that were admitted at the first expedited section 19(b) hearing held

in October 2005, but do not include transcripts of the testimony of any of the witnesses

                                             -3-
who testified at that hearing. Volumes III and IV consist of duplicate copies of the

exhibits included in volumes I and II. Volumes V and VI contain a third copy of most of

the exhibits contained in volumes I and II. Volume VI also includes a complete copy of

the transcript of the second hearing before the arbitrator and the pleadings filed in the

circuit court proceedings.

¶8     As noted above, the Commission based its findings on its assessment of the

claimant's testimony in light of the medical records. The record before us, however, does

not include any of the testimony that the Commission considered in making its findings.

The initial expedited section 19(b) hearing that took place in October 2005 is the only

hearing during which witnesses testified. However, the record on appeal does not include

any transcripts of the witnesses' testimony.

¶9     The claimant's separate appendix that he filed with his brief on appeal purports to

include a complete record of the October 25, 2005, expedited arbitration hearing,

including the transcripts of the witnesses' testimony. In their briefs, both parties have

cited the transcripts contained in the claimant's appendix in support of their respective

arguments.    The parties, however, have not filed a stipulation pursuant to Illinois

Supreme Court Rule 329 to supplement the record with the transcripts or otherwise

moved to supplement the record on appeal with the transcripts. Ill. S. Ct. R. 329 (eff. Jan.

1, 2006). During oral argument, this court gave the parties an opportunity to stipulate to

the inclusion of the claimant's appendix in the record on appeal, but the parties declined

to do so.




                                               -4-
¶ 10   It is well settled that the record on appeal cannot be supplemented by attaching

documents to a brief or including them in a separate appendix. In re Parentage of

Melton, 321 Ill. App. 3d 823, 826, 748 N.E.2d 291, 294 (2001); McGee v. State Farm

Fire & Casualty Co., 315 Ill. App. 3d 673, 679, 734 N.E.2d 144, 149-50 (2000); Pikovsky

v. 8440-8460 North Skokie Boulevard Condominium Ass'n, 2011 IL App (1st) 103742, ¶

16, 964 N.E.2d 124 (“a reviewing court will not supplement the record on appeal with the

documents attached to the appellant's brief on appeal as an appendix, where there is no

stipulation between the parties to supplement the record and there was no motion in the

reviewing court to supplement the record with the material”).

¶ 11   The following background information is gleaned from the record on appeal

without consideration of the transcripts contained within the claimant's appendix.

¶ 12   The initial expedited section 19(b) hearing took place on October 12, 2005. After

the close of the proofs and before the arbitrator rendered his decision, the claimant filed a

motion to reopen the proofs in order to submit a CT myelogram report that was ordered

by the employer's independent medical examiner prior to the arbitration.             The CT

myelogram took place on October 4, 2005, and a report of the myelogram was prepared

that same day. The report, however, was not made available to the claimant until after

the close of the proofs.

¶ 13   On November 29, 2005, the arbitrator denied the claimant's motion to reopen the

proofs and rendered his decision finding that the claimant failed to prove that he

sustained an accidental injury arising out of and in the course of his employment.




                                            -5-
¶ 14   With respect to the central issue of whether the claimant was involved with a

workplace accident, the arbitrator stated that he considered the claimant's testimony as

well as the testimony of the claimant's cousin, George Farris, who was working with the

claimant on the day of the alleged accident. The arbitrator also stated that he considered

all of the medical records and reports submitted by the parties.

¶ 15   The arbitrator's decision states that on the day of the incident, the claimant was

laying rip rap rocks on 45-degree slopes underneath a bridge overpass.            The rocks

weighed as little as 20 pounds and as much as 300 pounds. The arbitrator noted that the

claimant maintained that he fell while pulling and moving the rip rap rocks, but no one

saw the fall. According to the arbitrator, the claimant testified that he landed on his right

hip, knee, and shoulder, injuring his low back. The arbitrator wrote that the claimant

testified that he did not land on his back, but admitted that he told an agent of the

employer that he landed on his back.

¶ 16   According to the arbitrator, the claimant testified that he crawled up the slope in

pain and called out for help. After reporting the incident to his foreman, he left work and

drove his cousin home approximately 35 miles from the jobsite. The claimant's girlfriend

took him to the hospital later that evening where he received injections and was sent

home. The records from the hospital visit are included in the record on appeal. The

records state that the claimant "threw a rock, lost his footing, twisted & fell." X-rays of

the claimant's back did not reveal any abnormalities.

¶ 17   In discussing the emergency room records, the arbitrator noted that although the

claimant testified that he fell on the rocky slope, the records from the hospital visit do not

                                            -6-
note any contusion, abrasion, laceration, bruising, or swelling.            According to the

arbitrator, there was "no evidence of any traumatic injury, anywhere on [the claimant's]

body." The arbitrator found that the lack of evidence of any traumatic injury was

"unlikely for a person who claims to have fallen several feet down a 45-degree slope,

landing on his back, hip, knee and shoulder on rocky terrain."

¶ 18   The claimant's medical records contained within the record on appeal show that he

saw his family doctor, Dr. Shaina Schiwitz, the following day on April 27, 2005. The

arbitrator highlighted Dr. Schiwitz's handwritten notes of this examination in which the

doctor wrote, "Severe sudden onset pain & spasm [after] lifting heavy rocks." The

arbitrator found that this history was inconsistent with the claimant's testimony because

his testimony at the hearing was that his fall precipitated his pain, not lifting the rocks.

¶ 19   The medical records contained in the record on appeal show that in June 2005 the

claimant saw a neurologist, Dr. Joshua Warach, who conducted EMG/NCV testing.

Again, the arbitrator focused on that portion of Dr. Warach's report in which he described

the claimant's history and compared Dr. Warach's history with the claimant's testimony.

Dr. Warach's report stated that the claimant "was hit by a rolling rock on his right shin,

abruptly twisted and fell onto the ground, landing on his low back" and that "he has

experienced acute onset of severe sharp pain in the low back at the time of this injury."

The arbitrator found that this history was inconsistent with the claimant's testimony

because the claimant did not testify that he landed on his low back.

¶ 20   The claimant treated with a chiropractor, Dr. Douglas Reese, beginning in June

2005. Dr. Reese's medial records include a history of rip rap rocks rolling down an

                                             -7-
embankment, hitting the claimant's ankles, and knocking his legs out from under him.

The claimant attempted to twist to the right so that he could catch himself, and he fell

four feet. The arbitrator again found that this history was inconsistent with the claimant's

testimony because, at the hearing, the claimant testified that he twisted to the left, not the

right.

¶ 21     On September 22, 2005, at the request of the employer, the claimant submitted to

an independent medical evaluation conducted by Dr. Robert Gordon. Dr. Gordon's report

is included in the record on appeal. Dr. Gordon wrote in his report that the claimant gave

a history that included being "hit in his feet/bilateral lower legs" as a result of two rocks

rolling down the embankment as he was walking up the embankment carrying a 50-

pound rock. When the rocks hit his lower extremities, he threw the rock he was carrying

"in such a fashion that he twisted to his right while he was throwing the rock." Dr.

Gordon reported that the claimant "ended up falling on to his right shoulder, right flank,

and back in this incident."

¶ 22     Dr. Gordon opined that if the claimant was telling the truth about the accident,

then he likely suffered a lumbar strain, superimposed on preexisting degenerative

changes. The arbitrator noted, however, that Dr. Gordon referenced inconsistencies in

the claimant's histories given to various medical providers. The arbitrator also noted that

Dr. Gordon referenced inconsistencies between the claimant's claim of bilateral lower

extremity radicular symptoms and the lack of diagnostic evidence of neural involvement.

In his report, Dr. Gordon recommended that the claimant return to light duty work,

continue with anti-inflammatory medication, and obtain the CT myelogram that was the

                                            -8-
subject matter of the claimant's motion to reopen the proofs. Dr. Gordon explained that

the purpose of the CT myelogram was to "further assess for nerve root impingement at

this time."

¶ 23   The arbitrator assessed inconsistencies within the claimant's testimony at the

hearing, separate and apart from the medical records, as follows:

              "On the one hand, [the claimant] testified that, when he saw the two larger

       rocks rolling down the slope, he responded by turning to the left to get the 75-100

       pound rock he was holding out of the way. On the other hand, he claimed the two

       rocks rolled only 5 or 6 inches before striking him. The Arbitrator finds it highly

       unlikely that both could be true, calling into question [the claimant]'s credibility.

       If there were no other evidence casting doubt on [the claimant's] credibility, this

       doubtful testimony might seem insignificant, but taking into consideration the

       evidence as a whole, it seems unlikely [the claimant] is telling the truth."

¶ 24    Again, as noted above, the record does not include a transcript of the claimant's

testimony.

¶ 25   In further analysis of the claimant's credibility, the arbitrator found that the

inconsistent histories that the claimant gave to various medical providers were

significant. The arbitrator, however, believed that, "by far, the most damaging evidence

against [the claimant] was the testimony of his own cousin, George Farris." A transcript

of George's testimony is not included in the record.

¶ 26   George worked with the claimant on the day of the accident. According to the

arbitrator, at the trial, George was asked about a conversation he had with the claimant

                                            -9-
just prior to the unwitnessed accident, and he testified that he could not recall the

substance of the conversation.      George admitted, however, that he gave detailed

telephonic statements about the conversation to the employer's insurance adjuster, Sandra

Herwig.

¶ 27   The arbitrator admitted the transcripts of George's statements to Herwig into

evidence, and these transcripts are included in the record on appeal. The transcripts

indicate that George told Herwig that shortly before the accident occurred, the claimant

told him that he was going to fake an accident. George told Herwig that the claimant had

a $23,000 balloon payment coming due for his farm and told him that he was going to fall

in order to have the employer pay for the balloon payment.

¶ 28   According to the arbitrator, at the trial, the claimant denied making these

statements to George and denied faking the accident. The arbitrator, however, concluded

that the statements George made to Herwig were more likely true than not because

"[George] had no apparent motive or incentive to lie, and in fact had a motive to be

truthful in disclosing his cousin's attempted fraud; namely, to keep his job."        The

arbitrator found that the claimant failed to prove that he suffered a compensable accident

and denied all of the compensation sought by the claimant.

¶ 29   The claimant appealed the arbitrator's decision to the Commission. The record on

appeal does not include a copy of the Commission's decision on appeal, although a copy

of the decision is included in the claimant's separate appendix. Other documents that are

in the record, including a subsequent decision by the Commission, state that on




                                          - 10 -
November 13, 2007, the Commission affirmed and adopted the arbitrator's decision. The

claimant then appealed the Commission's decision to the circuit court.

¶ 30   Again, the record on appeal does not include the circuit court's order on review.

Other documents in the record indicate that the circuit court reversed the Commission on

January 30, 2009, and remanded the proceeding to the Commission. Specifically, the

Commission's order on remand from the circuit court, which is included in the record on

appeal, quoted the circuit court's order as follows:

               "1. This matter is remanded to the Workers' Compensation Commission

       for further proceedings.

               2. On further hearing, the Workers' Compensation Commission:

                      a.     Shall not substantively consider any evidence of prior

               inconsistent statements of George Farris, which purportedly relate to

               statements concerning [the claimant's] intent to stage an accident, but the

               [employer] may submit the transcript of George's statement for possible

               impeachment.

                      b. Shall allow the [claimant] to submit into evidence the radiology

               Reports of the MR myelogram performed on October 4, 2005, which were

               the subject of [the claimant's] Motion to Reopen Proofs.

                      c. Shall render a decision in the matter consistent with this Order." 1


       1
           We note that the employer could have challenged the circuit court's initial reversal of
       the Commission in this appeal, but failed to do so. Pace Bus Co. v. Industrial Comm'n,
       337 Ill. App. 3d 1066, 1069, 787 N.E.2d 234, 236-37 (2003). Therefore, the employer

                                              - 11 -
¶ 31   On March 2, 2010, pursuant to the circuit court's order, the Commission vacated

the arbitrator's previous decision and remanded the matter to the arbitrator for further

proceedings consistent with the circuit court's order.

¶ 32   On July 14, 2010, the arbitrator conducted a hearing on remand. The transcript for

that hearing is included in the record on appeal. At that hearing, the arbitrator admitted

the CT myelogram report into evidence and admitted the transcript of George's

inconsistent statement to Herwig for the limited purpose of impeaching his in court

testimony. The arbitrator did not hear testimony from any witnesses on July 14, 2010.

¶ 33   On August 19, 2010, the arbitrator entered a decision after reconsidering the

evidence in light of the circuit court's order. The arbitrator once again found that the

claimant failed to prove that he was involved in a workplace accident. The arbitrator

again emphasized inconsistencies in histories that the claimant gave to various medical

providers as well as inconsistencies within his testimony. The arbitrator noted that his

histories were inconsistent concerning whether he twisted his back to the left or to the

right and whether he did or did not land on his back. The arbitrator concluded, "In short,

[the claimant's] testimony as to accident, when compared to histories contained in the

records, simply did not have the ring of truth to it." The arbitrator concluded that "the

credibility of the [claimant was] the key to the determination of whether the unwitnessed

work accident actually occurred. The inconsistencies of the [claimant's] testimony and




       has waived any claim that the circuit court's initial reversal order was erroneously
       entered.

                                           - 12 -
the inconsistencies contained within the medical records leads to a finding that [the

claimant] is not credible."

¶ 34   With respect to the newly admitted CT myelogram report, the arbitrator concluded

that it lacked "any probative value on the issue of accident and causation as no opinions

have been offered to explain differences with early diagnostic test results and the

potential worsening of [the claimant's] condition months after the accident in question."

¶ 35   The claimant appealed the arbitrator's decision to the Commission, and on June

27, 2011, the Commission reversed the arbitrator's decision, finding that the claimant met

his burden of proving that he sustained a workplace accident. The Commission found

that the "medical records, while not precisely echoing [the claimant]'s testimony, in

general support a work-related accident."     The Commission found it significant that an

EMG/NCV performed on June 2, 2005, showed evidence of "a right L5, S1

radiculopathy, electrophysiologically subacute."     The Commission believed that the

newly admitted CT myelogram report was too far removed from the accident to show

acute post-accident findings, but the report was "consistent with the EMG/NCV insofar

as it shows foraminal impingement at L5-S1." The Commission awarded the claimant

temporary total disability benefits and medical expenses and remanded the claim to the

arbitrator for further proceedings.

¶ 36   One commissioner dissented.       The dissenting commissioner wrote that she

"wholeheartedly agree[d] with the Arbitrator's assessment of [the claimant's] credibility."

The dissenting commissioner noted inconsistencies between the accounts of the accident

in the medical records and the claimant's testimony. The dissenting commissioner also

                                            - 13 -
believed that the presence of a subacute L5-S1 radiculopathy revealed in the June 2,

2005, EMG/NCV did not prove an accident occurred on April 26, 2005. The dissent also

took issue with the Commission's temporary total disability award.

¶ 37   The employer appealed the Commission's decision to the circuit court.          The

employer filed its request for summons in the circuit court of Rock Island County. The

Rock Island County circuit court issued the summonses that were served on the claimant

and the Commission. The claimant moved to dismiss the review proceeding for lack of

subject matter jurisdiction and advanced two arguments in support of his motion: (1) that

the employer failed to name the Commission as a party in the caption of its request for

summons, and (2) that because the claimant was a resident of Sangamon County, not

Rock Island County, the Rock Island County circuit court did not have subject matter

jurisdiction.

¶ 38   The circuit court denied the claimant's motion to dismiss, holding that the failure

to include the Commission in the caption of the request for summons was a scrivener's

error. The body of the request properly named the Commission as a party in interest.

The court further held that the proper venue for the proceeding was Sangamon County,

not Rock Island County. Therefore, the court transferred the case to the circuit court in

Sangamon County.

¶ 39   On August 13, 2013, after reviewing the record and the Commission's decision,

the circuit court of Sangamon County entered a docket entry finding "that the decision of

the Illinois Commission is against the Manifest Weight of the Evidence." The circuit

court wrote that it agreed with the dissenting commissioner, that the "ruling of the

                                          - 14 -
Commission is reversed," and that the arbitrator's decision "is to stand." The claimant

now appeals the circuit court's judgment.

¶ 40                                 DISCUSSION

¶ 41                                        I.

¶ 42            Subject Matter Jurisdiction of the Circuit Court of Sangamon County

¶ 43    The first issue the claimant raises on appeal is that the circuit court did not have

jurisdiction to review the Commission's decision because (a) the employer's request for

summons did not name the Commission as a party in its caption and (b) because the

circuit court in Rock Island County issued the summonses when it lacked subject matter

jurisdiction. We disagree with the claimant's analysis and hold that the circuit court had

jurisdiction.

¶ 44                                      a.

¶ 45                   Caption of the Employer's Request for Summons

¶ 46   The claimant correctly asserts that Illinois courts have held that the Administrative

Review Law (735 ILCS 5/301 et seq. (West 2010)) requires, as a jurisdictional

prerequisite, that an administrative agency be named in the caption of a complaint for

administrative review. Bettis v. Marsaglia, 2013 IL App (4th) 130145, ¶ 19, 2 N.E.3d
344. The Administrative Review Law, however, does not establish the requirements for

invoking a circuit court's jurisdiction to review a decision of the Commission under the

Act. "The Act clearly does not adopt the Administrative Review Law." Wal-Mart

Stores, Inc. v. Industrial Comm'n, 324 Ill. App. 3d 961, 966, 755 N.E.2d 98, 102 (2001).

Instead, the jurisdictional requirements are set out in section 19(f) of the Act. The

                                               - 15 -
interpretation of section 19(f) is a question of law to be reviewed de novo. Labuz v.

Illinois Workers' Compensation Comm'n, 2012 IL App (1st) 113007WC, ¶ 26, 981
N.E.2d 14.

¶ 47   "[O]n appeal from a decision of the Commission, the circuit court obtains subject

matter jurisdiction only if the appellant complies with the statutorily prescribed

conditions set forth in the Act." Residential Carpentry, Inc. v. Kennedy, 377 Ill. App. 3d
499, 502, 879 N.E.2d 439, 442 (2007). Section 19(f) of the Act sets out the procedure for

an appellant to file a request for summons and states that the circuit court "shall by

summons to the Commission have power to review all questions of law and fact

presented by such record." 820 ILCS 305/19(f)(1) (West 2010).

¶ 48   In the present case, the employer's request for summons did not include the

Commission in the caption of the pleading. However, it is undisputed that the employer

timely filed the request for summons with the circuit court, named the Commission as a

party in interest in the body of the pleading, and listed its address and its attorney of

record in the body of the pleading. The request for summons, therefore, complied with

section 19(f)(1)'s requirement that the request contain the last known address of all

parties in interest and their attorneys of record. 820 ILCS 305/19(f)(1) (West 2010).

There is no jurisdictional requirement contained within the language of section 19(f)

concerning the content of the caption for the request of summons.

¶ 49   It is further undisputed that the circuit court issued a summons to the Commission

and that the employer timely served the summons on the Commission by certified mail.

In addition, the employer filed the bond required by section 19(f)(2) on the same day as

                                          - 16 -
the request for summons, and it named the Commission as a respondent in the bond's

caption. 820 ILCS 305/19(f)(2) (West 2010).

¶ 50   We agree with the circuit court that the employer's failure to name the

Commission in the caption of the request for summons was merely a scrivener's error or

clerical error that did not deprive the circuit court of subject matter jurisdiction because

the employer properly named the Commission as a party in interest, listed its address and

attorney of record in the body of the request, and timely served the summons. See, e.g.,

Shafer v. Illinois Workers' Compensation Comm'n, 2011 IL App (4th) 100505WC, ¶ 31,

976 N.E.2d 1 ("The claimant has cited no case (nor have we found any) suggesting that a

clerical error in a timely and otherwise properly drafted petition for review strips the

Commission of jurisdiction to hear the petition, particularly where, as here, the petition

adequately notifies the opposing party and the Commission regarding which case is being

appealed.").

¶ 51   The employer in the present case complied with all of the substantive requirements

of section 19(f), and the clerical error in the caption of its request for summons did not

deprive the circuit court of subject matter jurisdiction.     See Chambers v. Industrial

Comm'n, 213 Ill. App. 3d 1, 5, 571 N.E.2d 1001, 1004 (1991) (the claimant's "written

request for summons substantially complied with the requirements of section 19(f)(1)");

Forest Preserve District v. Industrial Comm'n, 305 Ill. App. 3d 657, 662, 712 N.E.2d
856, 859 (1999) (employer's failure to include workers' compensation claimant's last

known address in a request to issue summons did not deprive the circuit court of subject

matter jurisdiction).

                                           - 17 -
¶ 52                                    b.

¶ 53                     Subject Matter Jurisdiction/Venue

¶ 54   Next, the claimant argues that the circuit court lacked jurisdiction to review the

Commission's decision because the employer initially filed the request for summons in a

county lacking subject matter jurisdiction. The employer filed the request for summons

in the circuit court of Rock Island County. The claimant argued that the Rock Island

County circuit court lacked subject matter jurisdiction because, at the time the employer

filed the proceeding, the claimant resided in Sangamon County and had never worked in

Rock Island County. The claimant moved to dismiss the review proceeding, but the Rock

Island County circuit court transferred the case to Sangamon County instead of

dismissing the case.    The circuit court ruled correctly in transferring the case to

Sangamon County.

¶ 55   Section 19(f) of the Act provides as follows: "[T]he Circuit Court of the county

where any of the parties defendant may be found, or if none of the parties defendant can

be found in this state then the Circuit Court of the county where the accident occurred,

shall by summons to the Commission have power to review all questions of law and fact

presented by such record." 820 ILCS 305/19(f)(1) (West 2010).

¶ 56   Rock Island County was not the county where the claimant could be found

because he resided in Sangamon County. Therefore, we agree with the claimant that the

employer should have filed the request for summons in the circuit court in Sangamon

County. However, we believe that the circuit court properly transferred the case to

Sangamon County.

                                          - 18 -
¶ 57   In Central Illinois Public Service Co. v. Industrial Comm'n, 293 Ill. 62, 67, 127
N.E. 80, 81 (1920), the court noted that the Act provided for a review of a decision of the

Commission in "[t]he circuit court of the county where any of the parties defendant may

be found." (Internal quotation marks omitted.) Id. The employer in that case sought a

review of the Commission's decision in the circuit court of Coles County. Id. at 64, 127

N.E. at 80. The supreme court held that, under the facts of that case, the only court that

had jurisdiction was the circuit court of Champaign County and that the circuit court of

Coles County did not have subject matter jurisdiction. Id. at 67-68, 127 N.E. at 82.

¶ 58   The supreme court, however, quoted section 1 of "An Act in relation to the

practice in the courts of record in this State" (Venue Act) as follows: " 'wherever any suit

or proceeding shall hereafter be commenced, in any court of record of this State, and it

shall appear to the court where the same is pending that the same has been commenced in

the wrong court or county, *** the court shall change the venue of such suit or

proceeding to the proper court or county.' " Id. at 68, 127 N.E. at 82 (quoting Ill. Rev.

Stat. 1917, ch. 146, ¶ 36). The supreme court concluded that the legislature intended for

the Venue Act to grant circuit courts the power to change the venue of each suit or

proceeding to the proper court or county, including "those cases begun in courts not

having jurisdiction of the subject matter." Id. at 68-69, 127 N.E. at 82. The supreme

court, therefore, held that the circuit court in Coles County could not enter any orders

affecting the rights of the parties under the Commission's award, but that the Venue Act

empowered the court to "transfer the cause to the proper county, which in this case was

Champaign county." Id. at 69, 127 N.E. at 82. The court concluded that the circuit court

                                           - 19 -
in Coles County properly transferred the proceedings to the circuit court of Champaign

County. Id. at 69-70, 127 N.E. at 82.

¶ 59   Subsequent to the Central Illinois Public Service Co. decision, in 1955, the

legislature repealed the Venue Act. Ferndale Heights Utility Co. v. Illinois Commerce

Comm'n, 112 Ill. App. 3d 175, 179, 445 N.E.2d 334, 338 (1982).               The legislature

replaced the Venue Act with section 10(2) of the Civil Practice Act (Ill. Rev. Stat. 1955,

ch. 110, ¶ 10(2)), which expressly codified the concepts of venue and jurisdiction that

were outlined by the supreme court in Central Illinois Public Service Co. Ferndale

Heights Utility Co., 112 Ill. App. 3d at 179, 445 N.E.2d at 338.             The legislature

subsequently eliminated the language of section 10(2) of the Civil Practice Act in 1976

(Pub. Act 79-1366, § 16 (eff. Aug. 6, 1976)), but this "deletion was not intended to

change the substantive law but was merely a recognition of the fact that the courts of our

State are now uniformly courts of general jurisdiction." Ferndale Heights Utility Co.,
112 Ill. App. 3d at 179-80, 445 N.E.2d at 338.

¶ 60   Currently, section 2-619(a)(1) of the Illinois Code of Civil Procedure provides for

the dismissal of a cause of action for a lack of subject matter jurisdiction, but only if "the

defect cannot be removed by a transfer of the case to a court having jurisdiction." 735

ILCS 5/2-619(a)(1) (West 2010). Section 2-104 of the Code of Civil Procedure also

provides that no action shall "be dismissed because commenced in the wrong venue if

there is a proper venue to which the cause may be transferred" and provides the

procedure for filing a motion to transfer venue. 735 ILCS 5/2-104(a) (West 2010).




                                            - 20 -
¶ 61   Although the Code of Civil Procedure generally does not apply to workers'

compensation proceedings, "where the Act or Commission rules do not regulate a topic,

civil provisions have been applied to workers' compensation actions." Illinois Institute of

Technology Research Institute v. Industrial Comm'n, 314 Ill. App. 3d 149, 154, 731
N.E.2d 795, 800 (2000). See also Wal-Mart Stores, Inc., 324 Ill. App. 3d at 965, 755

N.E.2d at 101 (applying section 2-619(a)(1) of the Code of Civil Procedure for the

dismissal of a judicial review action that lacked jurisdiction).

¶ 62      Accordingly, we believe that the supreme court's holding in Central Illinois

Public Service Co. is still applicable under the current statutory scheme of the Act. When

a workers' compensation appeal is mistakenly filed in the wrong county, nothing in

section 19(f) of the Act prohibits a circuit court from transferring the case to the proper

county.     Therefore, we hold that the circuit court of Rock Island County correctly

transferred the employer's appeal to the circuit court of Sangamon County rather than

dismissing the employer's appeal for a lack of subject matter jurisdiction.

¶ 63   The claimant's argument that the circuit court lacked jurisdiction has no merit.

¶ 64                                         II.

¶ 65            The Commission's Finding that a Compensable Accident Occurred

¶ 66   Having determined that the circuit court had jurisdiction to consider the

employer's appeal, we next turn to the claimant's argument that the circuit court

improperly reversed the Commission's finding that a compensable accident occurred. As

noted above, the Commission found in favor of the claimant on the central, disputed issue




                                            - 21 -
of fact of whether a compensable accident occurred and based its decision largely on its

assessment of the claimant's credibility.

¶ 67   Initially, we note that the employer argues that the arbitrator was in the best

position to determine the claimant's credibility. This is not the law. The Commission is

the finder of fact, and it is the Commission that we owe deference on factual issues.

Edward Gray Corp. v. Industrial Comm'n, 316 Ill. App. 3d 1217, 1222, 738 N.E.2d 139,

143 (2000). "[O]ur supreme court has consistently held that when the Commission

reviews an arbitrator's decision, it exercises original, not appellate, jurisdiction and that

the Commission is not bound by the arbitrator's findings." Hosteny v. Illinois Workers'

Compensation Comm'n, 397 Ill. App. 3d 665, 675, 928 N.E.2d 474, 483 (2009).

Accordingly, we reject the employer's request that we give deference to the arbitrator's

decision, rather than the Commission's decision.

¶ 68   Whether the claimant suffered from a compensable accident is a question of fact to

be determined by the Commission. National Freight Industries v. Illinois Workers'

Compensation Comm'n, 2013 IL App (5th) 120043WC, ¶ 26, 993 N.E.2d 473.                  The

Commission's findings with respect to factual issues are reviewed under the manifest

weight of the evidence standard. Tower Automotive v. Illinois Workers' Compensation

Comm'n, 407 Ill. App. 3d 427, 434, 943 N.E.2d 153, 160 (2011). “For a finding of fact to

be against the manifest weight of the evidence, an opposite conclusion must be clearly

apparent from the record on appeal.” City of Springfield v. Illinois Workers'

Compensation Comm'n, 388 Ill. App. 3d 297, 315, 901 N.E.2d 1066, 1081 (2009).




                                            - 22 -
¶ 69   In the present case, there were no witnesses to the accident.          Therefore, the

claimant was the only witness who testified that the accident occurred. In assessing the

claimant's credibility, the Commission commented on inconsistencies in the claimant's

testimony, but believed that they were insignificant, finding that "[t]he medical records,

while not precisely echoing [the claimant]'s testimony, in general support a work-related

accident." One commissioner dissented because she "wholeheartedly agree[d] with the

Arbitrator's assessment of [the claimant]'s credibility." The circuit court, in turn, reversed

the Commission's decision because, the court noted, it agreed with the dissenting

commissioner. Assessment of the claimant's credibility was the common lynchpin of the

different decisions of the arbitrator, the majority of commissioners, the dissenting

commissioner, and the circuit court.

¶ 70   In the present appeal, we are faced with the task of reviewing the Commission's

decision based on the manifest weight of the evidence standard, but the record on appeal

does not contain the most crucial evidence that the Commission considered in reaching

its decision, i.e., the claimant's testimony.

¶ 71   In the present appeal, the claimant is the appellant, and it is the appellant's duty to

provide the reviewing court with a sufficiently complete record. Foutch v. O'Bryant, 99
Ill. 2d 389, 391, 459 N.E.2d 958, 959 (1984). Because the appellant has the duty to

provide a complete record, a reviewing court will usually resolve any doubts caused by

an incomplete record against the appellant. Id. at 392, 459 N.E.2d at 959.

¶ 72   However, when a party appeals to the appellate court following the entry of a

judgment of the circuit court in a workers' compensation proceeding, it is the decision of

                                                - 23 -
the Commission, not the judgment of the circuit court, which is under consideration.

Travelers Insurance v. Precision Cabinets, Inc., 2012 IL App (2d) 110258WC, ¶ 33, 967
N.E.2d 856 ("In a workers' compensation proceeding, the Commission, an administrative

agency, is the ultimate decision-maker" and the appellate court "reviews the decision of

the Commission, not the decision of the circuit court."). Therefore, our deference is

afforded the Commission's decision, not the circuit court's or the arbitrator's decisions,

and our review of the Commission's factual findings is "extremely deferential." Dodaro

v. Illinois Workers' Compensation Comm'n, 403 Ill. App. 3d 538, 544, 950 N.E.2d 256,

261 (2010). Accordingly, in an appeal from the circuit court in a workers' compensation

proceeding, a reviewing court will resolve any doubts caused by an incomplete record in

favor of the findings made by the Commission.

¶ 73   In Foutch, the supreme court explained that "in the absence of [a complete] record

on appeal, it will be presumed that the order entered by the trial court was in conformity

with law and had a sufficient factual basis." Foutch, 99 Ill. 2d at 392, 459 N.E.2d at 959.

Extending this concept to our review in the present case, because it is the decision of the

Commission that is under consideration, the lack of a complete record requires us to

presume that the Commission's decision was in conformity with law and had a sufficient

factual basis, not the circuit court's decision.    The employer initially appealed the

Commission's decision to the circuit court to challenge the Commission's factual finding

with respect to whether a compensable accident occurred and, in the present appeal,




                                          - 24 -
continues to argue that the Commission's factual findings were against the manifest

weight of the evidence. 2

¶ 74   "An issue relating to a circuit court's factual findings and basis for its legal

conclusions obviously cannot be reviewed absent a report or record of the proceeding."

Corral v. Mervis Industries, Inc., 217 Ill. 2d 144, 156, 839 N.E.2d 524, 532 (2005). The

same is true with respect to factual findings made by the Commission. In the present

case, the record does not include the testimony of the claimant. We must presume,

therefore, that the Commission properly assessed the claimant's credibility and

considered his testimony along with other competent evidence in finding that a

compensable accident occurred.          Webster v. Hartman, 195 Ill. 2d 426, 433-34, 749
N.E.2d 958, 963 (2001) (Because of an incomplete record, the supreme court

"presume[d] that the trial court heard adequate evidence to support its decision and that

its order granting defendant's motion to enforce settlement was in conformity with the

law."). Without a transcript of the claimant's testimony, we cannot conclude that the


       2
           In his brief, the claimant argues that we should reverse the circuit court because it did
       not have an adequate record before it to review the Commission's decision. As noted
       above, however, our task is to review the Commission's decision based on the record on
       appeal under the manifest weight of the evidence standard, not the circuit court's
       decision. Nonetheless, it is worthy of note that it was the employer that initially allowed
       the filing of an incomplete record upon review before the circuit court, which has also
       resulted in this court having an incomplete record. In addition, we are at a loss to
       understand how the circuit court could have found that the Commission's decision was
       against the manifest weight of the evidence, based on a determination that the claimant
       was not credible, after reviewing a record that does not include the claimant's testimony.

                                               - 25 -
Commission's findings based on his testimony were against the manifest weight of the

evidence. Accordingly, we must affirm the Commission's decision and reverse the circuit

court's judgment.

¶ 75                                CONCLUSION

¶ 76   For the foregoing reasons, we reverse the judgment of the circuit court, reinstate

the Commission's decision, and remand the claim for further proceedings pursuant to

Thomas v. Industrial Comm'n, 78 Ill. 2d 327, 399 N.E.2d 1322 (1980).

¶ 77   Circuit court reversed; Commission's decision reinstated; cause remanded.




                                         - 26 -